Title: To Thomas Jefferson from J. P. P. Derieux, 9 August 1803
From: Derieux, J. P. P.
To: Jefferson, Thomas


          
            
              Monsieur
            
            New-york ce 9: Augt. 1803.
          
          Mr. Monroe ayant eu la bonté depuis le 1er. Mai der de voulloir bien m’appointer pour vous apporter ses Dépêches, j’ai L’honneur de vous informer que je viens ce jour de débarquer a New-york, d’ou suivant ses ordres je dois me rendre a Washington-City dans la plus grand diligence; mais comme il m’a très particulierement recommandé de ne les remettre qu’a vous ou Mr. Madison, et quon vient de me dire que n’y vous n’y lui n’y êtes actuellement, voudrés vous bien my honorer de vos ordres pour m’indiquer a qui je dois les délivrer. Je vais partir cet aprés midi par le courier de la Malle et serai dans peu de jours a Washington, dont je ne partirai qu’aprés avoir recu L’honneur de votre reponse, n’ayant de plus grand empressement que de suivre exactement les instructions de Mr. Monroe qui a bien voulu mettre confiance dans mon exactitude, et me faire esperer que le Gouvernement m’en accorderoit quelque gratiffication en outre du remboursement qui me seroit fait a mon arrivée, a Washington, de mes dépenses a Paris et fraix de Voyages depuis le 1er. mai qu’il m’a employé jusqu’au moment ou j’aurois eu rempli la mission importante dont il me Chargeoit.
          D’aprés l’interet que Mr. Monroe a eu la bonté de montrer sur mon grand désappointement dans la Succession de Mde. Bellanger, dont je prends la liberté de vous communiquer cy joint ce qui m’en est révenu, j’ai lieu de croire que cette malheureuse circonstance pour moi, Lui a eté d’un grand encouragement, pour le faire m’employer auprés du Gouvt. de préferance a toutte autre personne, et cela me seroit, Monsieur, un dedomagement bien sensible, si je puis obtenir de vos bontés que vous veuilliés bien me faire la grace de seconder ses bonnes intentions, en m’accordant quelque Gratiffication qui seroit ma principalle ressource pour former L’etablissement durable auquel j’espére depuis tant d’années pour ma malheureuse famille; car la révolution ayant ruinés Ceux de mes parents qui auroient pû m’ètre de quelque utilité, je n’en ay pu obtenir que de trés foibles secours, si ce n’est en promesses pour Lavenir aussitot que leure fortunne se sera rétablie. Je les ay tous quittés trés disposés en ma faveur, et les ay informé de ce que je devois en Virginie, et particulierement a vous, Monsieur, dont j’ose encore supplier les bontés indulgentes pour ce nouveau retard, et je ne puis qu’esperer vu leurs bonnes dispositions, que j’en obtienne avant Longtems les moyens de faire honneur a mes engagements, et pouvoir donner un Etablissement honnête a chacun de mes enfants.
          
          Recevés je vous prie, Monsieur, la nouvelle assurance des sentiments du plus profond respect et reconnaissance avec les quels j’ai L’honneur d’être Monsieur Votre trés humble & trés obt Servteur.
          
            P. DeRieux
            poste restante a Washington-City
          
          
            P.S. Voullés vous bien permettre Monsieur que Monsieur et Madame Randolph ainsi que Monsieur et Madame Epse trouvent ici L’assurance de mon plus profond respect; et excuser la grande precipitation de ma Lettre que je vous ecris trés a La hate et a Bord du Batiment qui est encore sous voile et au moment de mouiller.
            M’ayant procuré L’attestation que je prends La Liberté de vous communiquer, afin de pouvoir Justiffier a mes Crs L’impossibilité ou je me trouve aussi malheureusement de pouvoir encore les satisfaire, je vous serai trés obligé, Monsieur de voulloir bien me faire la grace de me la renvoyer.
          
         
          Editors’ Translation
          
            
              Sir,
              New York, 9 Aug. 1803
            
            Since Mr. Monroe was good enough to designate me, as of the first of May last, to transmit his messages to you, I have the honor of informing you that I have just arrived in New York. As he requested, I will proceed in all haste to Washington City. But since he specifically asked me to entrust them only to you or Mr. Madison, and I have been told that neither of you is currently there, could you please do me the honor of informing me to whom I should deliver them? I am leaving this afternoon by the mail coach and will be in Washington in a few days. I will not leave there until I have had the honor of your response, since I most earnestly seek to carry out Mr. Monroe’s instructions to the letter, in keeping with his generous trust in my reliability. It is my hope that the government will accord me some recompense on my arrival in Washington, in addition to reimbursing my expenses in Paris and my travel expenses from the first of May until the time I complete this important mission.
            I take the liberty of enclosing a document concerning Madame Bellanger. Judging from Mr. Monroe’s sympathy with my great disappointment about her inheritance, which is an unfortunate circumstance for me, I have been led to believe that he will give me priority for a government appointment. It would be a great help if you could second his good intentions by giving me some compensation. This would be my principal means of establishing the solid foundation I have long sought for my unfortunate family. The relatives who could have helped me lost everything in the Revolution, and could provide only modest support, except for promises for some future time when their fortune is restored. All of them were well disposed in my favor when I left and when I informed them of my debts in Virginia, and especially to you, Sir, whose indulgent goodness I once again dare implore for this latest delay. Given their favorable disposition, I can only hope that I will soon be in a position to honor my commitments and provide a suitable foundation for each of my children.
            I beg you, Sir, to accept this renewed assurance of my most profound respect and gratitude, with which I have the honor of being your very humble and obedient servant.
            
              P. DeRieuxgeneral delivery, Washington City
            
            
              P.S. Please convey my deep respect to Mr. and Mrs. Randolph and Mr. and Mrs. Eppes, and forgive the haste of this letter, which I am writing quickly on board the ship which is still under sail and about to dock.
              I would be grateful, Sir, if you could return the attestation that I take the liberty of communicating to you. I obtained it to certify to my creditors the unfortunate fact that I am currently unable to repay my debts to them.
            
          
        